Citation Nr: 9903141	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-00 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right ankle 
tendinitis.

2.  Entitlement to service connection for low back disability 
as secondary to right ankle tendinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO).



FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's right ankle tendinitis with his period of active 
service.

2.  There is no competent medical evidence linking the 
veteran's low back disability with his right ankle tendinitis 
or with his period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
ankle tendinitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a low 
back disability as secondary to right ankle tendinitis is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  
38 C.F.R. § 3.310(a) (1998).

However, the veteran must first show that his claim for 
service connection is well grounded.  For a claim to be well-
grounded, there must be (1) competent medical evidence of a 
current disability; (2) lay or medical evidence, as 
appropriate, of incurrence or aggravation of a disease or 
injury in service; and (3) competent medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1467-1468 
(Fed. Cir. 1997).  To establish service connection, the 
veteran carries the burden of "submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded" 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation." Murphy v. Derwinski 1 Vet App. 
78, 81 (1990).

In the present case, the veteran claims that he suffers right 
ankle tendinitis due to an injury in service and that his 
right ankle disability has caused a low back disability.  
Service medical records show that the veteran sustained an 
acute sprain of the right ankle.  Objective findings at the 
time were swelling and tenderness over the lateral foot area, 
with an essentially negative x-ray report.  Service medical 
records disclose no further treatment of the ankle and the 
separation examination in March 1970 revealed no abnormality.  
Service medical records contain no information regarding 
treatment, diagnoses, or complaints of any type of back 
disability.  The veteran had no back or right ankle 
complaints when examined for separation.

A private medical record from April 1974 indicates that the 
veteran was seen for complaints of eversion of the left heel.  
However, x-rays and physical examination of the foot revealed 
normal findings.  Private records from April 1994 indicate 
that an MRI was performed on the veteran's low back due to 
complaints of pain in the left low back and numbness of the 
left leg.  The physician reported that the MRI found no 
narrowing.  The physician noted that the veteran could 
ambulate well but that he had difficulty walking on his toes 
or heels.  Upon examination, there was diffuse tenderness 
over the low back area, some pain with bending over, no 
atrophy of the muscle, and good dorsal flexion of both toes.  
The veteran was assessed with chronic low back pain.

The veteran returned in July 1994 with complaints of pain 
over the right inframalleolar area, right lateral aspect of 
the right ankle.  Examination found no obvious deformity, no 
joint laxity, negative anterior drawer sign, and mild 
tenderness over the right inframalleolar area.  The x-rays 
report showed no fracture, dislocation, or other abnormality, 
and the veteran was assessed with right ankle sprain.  The 
veteran was seen again in December 1994 for continuing 
complaints of pain over the right inframalleolar area of the 
right ankle and low back pain radiating down the left leg.  
Examination made no significant findings other than mild 
tenderness over the lower lumbar region and the right 
inframalleolar area of the right ankle.  The veteran was 
assessed with tendinitis of the right ankle and status post 
lumbar fusion with residual back pain.

The veteran was afforded a VA examination in August 1997.  
The veteran complained of chronic aching of the right ankle 
and of a "crooked" ankle with prolonged standing.  He 
reported that the ankle was aggravated by radicular pain from 
the low back which required him to place more weight on the 
right leg. X ray testing was negative for any abnormality and 
the veteran was assessed with permanent tendinitis of the 
right ankle.

In reference to his low back disability, the veteran reported 
a history of three lifting injuries during the course of his 
private employment.  He stated that he had undergone surgery 
for removal of herniated discs and that since that time he 
had experienced low back pain which radiated into the left 
leg. The x-ray report showed advanced degenerative changes at 
the L5-S1 level with narrowing of the L5-S1 disc space.  The 
veteran was diagnosed with degenerative disc disease at L5-
S1, status post surgery with degenerative arthritis at the 
L5-S1 level.

VA outpatient records indicate that the veteran was seen due 
to complaints of right ankle pain in June 1997.  The 
physician found some tenderness, limited inversion and 
eversion due to pain, and no instability.  The veteran was 
seen again in November 1997 and was assessed with a swollen 
right ankle and chronically tender lateral malleolar 
ligament.

Social Security Administration records from August 1996 
indicate that the veteran was denied disability benefits.  
Social Security did find that the medical evidence documented 
right ankle tendinitis, degenerative disc disease, and status 
post lumbar laminectomy due to herniated disc.  However, it 
further found that the objective medical evidence did not 
substantiate the veteran's subjective complaints of pain.

The veteran appeared for a hearing before the RO in January 
1998.  He testified that he twisted his right ankle in 
service after he stepped out of a truck.  He said that in 
1974 his right foot tilted inwards and he had soreness in his 
right ankle.  He alleged that the private medical record from 
1974 had mistakenly recorded this information as pertaining 
to his left foot.  He said that he presently has a sharp ache 
in the right ankle.  He further testified that he had 
undergone back surgery in 1993, which caused him to favor his 
right leg, and which aggravated the pain in his right ankle.  
He stated that a lifting injury necessitated the back 
surgery.

In conclusion, the record here has failed to provide any 
competent medical evidence illustrating a nexus between the 
veteran's current right ankle tendinitis and his in-service 
acute right ankle sprain.  The evidence clearly establishes 
that the veteran currently suffers from a right ankle 
disability; however, no medical professional has provided an 
opinion as to the etiology of this disability.  Moreover, the 
veteran did not seek treatment for his right ankle until 
approximately twenty-five years after service.  The Board 
cannot rely solely on the veteran's own testimony because 
evidence of a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet.App. 228 (1998); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Therefore, as no 
competent medical evidence of a nexus between the right ankle 
tendinitis and the veteran's period of active service has 
been submitted, the veteran's claim must be denied as not 
well grounded.

The Board further finds that the record here has failed to 
provide any competent medical evidence illustrating a link 
between the veteran's low back disability and his period of 
military service.  The evidence clearly establishes that the 
veteran currently suffers from a low back disability; 
however, no medical professional has provided an opinion 
relating this disability to his period of active duty.  On 
the contrary, the evidence of record relates the veteran's 
low back disability to lifting injuries incurred during the 
course of the veteran's employment.  The veteran informed 
Social Security, the RO hearing officer, and the VA examiner 
that lifting injuries necessitated back surgery which later 
caused low back pain.  Moreover, the veteran believed that 
the low back pain and radiating left leg pain caused him to 
favor the right leg, which caused an aggravation of the right 
ankle.  Therefore, as service connection for right ankle 
tendinitis has not been established, and the veteran's low 
back pain has not otherwise been linked to service by 
competent medical evidence, the veteran's claim must be 
denied as not well grounded.

The Board acknowledges the representative's request for a 
favorable determination based upon 38 U.S.C.A. § 5107(b) 
(West 1991).  However, as the veteran's claims are not well-
grounded, the provisions of this statute are not for 
application.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.





ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for right ankle tendinitis is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disability, to include as 
secondary to right ankle tendinitis, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 7 -


